Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 objected to because of the following informalities: 
Claim 28 contradicts claim 23 which states radical oxidation. Appropriate correction is required.
Allowable Subject Matter
Claims 25-27, 29-32, 38-42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US 20170263622 A1) hereafter referred to as Ramkumar in view of Mokhlesi et al. (US 20050127428 A1) hereafter referred to as Mokhlesi
In regard to claim 23 Ramkumar teaches a method [see FIG. 1 and FIGS. 2A through 2M see paragraph 0014 “NVM transistor”] of fabricating a multi-level [see paragraph 0004 logic 1 or 0, any number greater than 1 is a multiple] memory cell, including: 
forming at least one shallow trench [see 202 in Fig. 2A] isolation (STI) in a substrate; 
performing a clean and preclean process [see paragraph 0020, 0021 ] over the at least one STI and the substrate such that top surfaces of the at least one STI and the substrate are substantially [see Fig. 2D surface of 204 and 202] leveled; 
forming a tunnel dielectric [see paragraph 0022 “tunnel dielectric 228” “or radical oxidation”] over the substrate by performing a radical oxidation process; 
forming upper and lower silicon oxynitride layers [see paragraph 0026-0028 “first charge-trapping layer 230a can include a silicon oxynitride” “second charge-trapping layer 230b can include a silicon oxynitride”] over the tunnel dielectric, wherein an amount of electric charge trapped [see paragraph 0026 “comprises a majority of a charge traps distributed in multi-layer charge-trapping layer”] in the upper and lower silicon oxynitride layers represents N x analog values [2 x is logic 1 and 0] stored in the multi-level memory cell ; 
forming a blocking dielectric [see paragraph 0030, 0036 “cap layer 232 includes a silicon nitride all or part of which is subsequently oxidized to form a blocking oxide overlying the charge-trapping layer 230” “blocking oxide layer 238”] over the upper and lower silicon oxynitride layers; 
patterning the blocking dielectric, the upper and lower silicon oxynitride layers, and the tunnel dielectric to form [“referring to FIG. 2F, a patterned mask layer (not shown) is formed on or overlying the sacrificial oxide layer 234, and the sacrificial oxide, cap layer 232, and the charge-trapping layer 230 etched or patterned to form a gate stack 236 overlying the channel 224 of the NVM transistor” see that 232 is patterned and that 232 is the blocking dielectric under broadest reasonable interpretation] a memory stack; and 
forming a lightly-doped drain extension (LDD) adjacent [see Fig. 2M see paragraph 0042 “lightly-doped drain extensions (LDD 260) are implanted, adjacent to the NVM transistor 226”] to the memory stack, wherein the LDD is formed such that the LDD extends at least partly [see 260 see Fig. 2M] under the memory stack,
but does not teach wherein N is a natural number greater than 2 and does not specifically state “by angled implant”.
See Mokhlesi teaches standard implanting can include different angles, see paragraph 0166, 0170 “Angled implants will dope the sidewalls” see Fig. 8 see paragraph 0106 “buried diffusion region 839, which is the drain or source of the transistors”, see paragraph 0090 “Each of these floating gate transistors may store a single bit or multiple bits of data. When storing multiple bits of data, each floating gate cell may also be referred to as a multistate, multilevel, or multibit cell, because the cell may be programmed to have more than two VT (threshold voltage) ranges. For example, each floating gate transistor may store two bits per cell, three bits per cell, four bits per cell, or an even greater number of bits per cell”.
Thus it would be obvious to modify Ramkumar to include wherein N is a natural number greater than 2 and “by angled implant”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that angled implant can be used to perform doping under the gate stack and that it is good to store more information by storing more bits per cell.
In regard to claim 24 Ramkumar and Mokhlesi as combined teaches wherein the N x analog values stored in the multi-level memory cell correspond to [see combination Mokhlesi see “the cell may be programmed to have more than two VT (threshold voltage) ranges”, note that threshold determines drain current] N x drain current (ID) levels and N x threshold voltage (VT) levels of the multi-level memory cell.
In regard to claim 28 Ramkumar and Mokhlesi as combined teaches wherein the tunnel dielectric is formed [see Ramkumar paragraph 0022 see Fig. 2D] by an in- situ steam generation (IS SG) process and has a uniform thickness around a corner region between the at least one STI and the multi-level memory cell.

Claim(s) 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar in view of Mokhlesi 
In regard to claim 33 Ramkumar teaches a method [see FIG. 1 and FIGS. 2A through 2M see paragraph 0014 “NVM transistor”] of fabricating a non-volatile memory (NVM) , comprising: 
forming a plurality [see paragraph 0015 “isolation structures 202 isolate the memory cell being formed from memory cells formed in adjoining areas”] of multi-level [see paragraph 0004 logic 1 or 0, any number greater than 1 is a multiple ] memory transistors, including: 
forming a plurality [see 202 in Fig. 2A] of shallow trench isolations (STIs) in a substrate; 
performing a clean and preclean [see paragraph 0020, 0021 ] process over the plurality of STIs and the substrate such that top surfaces of the plurality of STIs and the substrate are substantially [see Fig. 2D surface of 204 and 202] leveled; 
forming oxide-nitride-oxide (ONO) layers [see paragraph 0013, 0022-0028 “Silicon-Oxide-Nitride-Oxide-Silicon (SONOS)” “tunnel dielectric 228” “or radical oxidation” “first charge-trapping layer 230a can include a silicon oxynitride” “second charge-trapping layer 230b can include a silicon oxynitride” “cap layer 232 includes a silicon nitride all or part of which is subsequently oxidized to form a blocking oxide overlying the charge-trapping layer 230” “blocking oxide layer 238”] over the substrate and the plurality of STIs; 
patterning the ONO layers [“referring to FIG. 2F, a patterned mask layer (not shown) is formed on or overlying the sacrificial oxide layer 234, and the sacrificial oxide, cap layer 232, and the charge-trapping layer 230 etched or patterned to form a gate stack 236 overlying the channel 224 of the NVM transistor” see that 232 is patterned and that 232 is the blocking dielectric under broadest reasonable interpretation] to form a plurality of ONO stacks, 
wherein each multi- level memory transistor [see Fig. 2F] includes an ONO stack, and wherein an amount of electric charge [see paragraph 0026 “comprises a majority of a charge traps distributed in multi-layer charge-trapping layer”] trapped in the plurality of ONO stacks each represents [2 x is logic 1 and 0] N x analog values stored in the corresponding multi-level memory transistor ; 
forming lightly-doped drain extensions (LDDs) [see Fig. 2M see paragraph 0042 “lightly-doped drain extensions (LDD 260) are implanted, adjacent to the NVM transistor 226”] adjacent to the ONO stacks, wherein the LDDs are formed such that the LDDs extend at least partly [see 260 see Fig. 2M] under the ONO stacks; 
but does not teach “array” and does not specifically state “wherein N is a natural number greater than 2” and “by angled implant” and arranging the plurality of multi-level memory transistors into rows and columns; connecting multi-level memory transistors of a same row with a word-line; and connecting multi-level memory transistors of a same column with a bit-line.
See Mokhlesi teaches standard implanting can include different angles, see paragraph 0166, 0170 “Angled implants will dope the sidewalls” see Fig. 8 see paragraph 0106 “buried diffusion region 839, which is the drain or source of the transistors”, see paragraph 0090 “Each of these floating gate transistors may store a single bit or multiple bits of data. When storing multiple bits of data, each floating gate cell may also be referred to as a multistate, multilevel, or multibit cell, because the cell may be programmed to have more than two VT (threshold voltage) ranges. For example, each floating gate transistor may store two bits per cell, three bits per cell, four bits per cell, or an even greater number of bits per cell”, see paragraph 0061-0070 “memory cells are typically arranged in an array in rows and columns. There may be multiple arrays per integrated circuit. Individual cells are accessed by row and column” “array of NOR memory cells” “array of NAND memory cells” “drain line may also sometimes be referred to as a bit line (BL) of the cell” “gate connected to a row line (RL) or word line (WL)” “ particular cell or selected cell may be accessed by using the appropriate word line and bit line”.
Thus it would be obvious to modify Ramkumar to include “array” and “wherein N is a natural number greater than 2” and “by angled implant” and arranging the plurality of multi-level memory transistors into rows and columns; 
connecting multi-level memory transistors of a same row with a word-line; and 
connecting multi-level memory transistors of a same column with a bit-line.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that angled implant can be used to perform doping under the gate stack and that it is good to store more information by storing more bits per cell and that array is good for storing more information which can be accessed by addressing to perform data storage and retrieval to perform work.
In regard to claim 34 Ramkumar and Mokhlesi as combined teaches wherein forming the ONO layers further includes: forming a tunnel dielectric over the substrate by performing an in-situ steam generation (ISSG) process [see Ramkumar paragraph 0022 ] such that the tunnel dielectric has a uniform thickness [see Fig. 2D] around a corner region between the multi-level memory transistors and their adjacent STIs.
In regard to claim 35 Ramkumar and Mokhlesi as combined teaches further comprising: forming one of the plurality of STIs to separate two adjacent rows [see Ramkumar paragraph 0015 “isolation structures 202 isolate the memory cell being formed from memory cells formed in adjoining areas”] of the multi-level memory transistors, wherein there is no[ see Fig. 2D] divot in an interface area between the multi-level memory transistors and the plurality of STIs.
In regard to claim 36 Ramkumar and Mokhlesi as combined teaches wherein forming the ONO layers further comprises: forming upper and lower silicon oxynitride layers [see paragraph 0013, 0022-0028 “Silicon-Oxide-Nitride-Oxide-Silicon (SONOS)” “tunnel dielectric 228” “or radical oxidation” “first charge-trapping layer 230a can include a silicon oxynitride” “second charge-trapping layer 230b can include a silicon oxynitride” “cap layer 232 includes a silicon nitride all or part of which is subsequently oxidized to form a blocking oxide overlying the charge-trapping layer 230” “blocking oxide layer 238”] over the tunnel dielectric; and forming a blocking dielectric over the upper and lower silicon oxynitride layers.
In regard to claim 37 Ramkumar and Mokhlesi as combined teaches  wherein the N x analog values stored in the multi-level memory transistors correspond to [see combination Mokhlesi see “the cell may be programmed to have more than two VT (threshold voltage) ranges”, note that threshold determines drain current] N x drain current (ID) levels and N x threshold voltage (VT) levels of the multi-level memory transistors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818